Exhibit 10.2


CA, Inc. Change in Control Severance Policy
(Amended and Restated as of August 5, 2015)


(Schedule as of November 7, 2016)


Schedule A
(2.99 Multiple)


Chief Executive Officer (Michael P. Gregoire)
Executive Vice President and Chief Financial Officer (Kieran J. McGrath)
President, Global Field Operations (Adam Elster)
President, Chief Products Officer (Ayman Sayed)




[Employees may be added or eliminated from time to time]


Schedule B
(2.00 Multiple)


Executive Vice President and Chief Marketing Officer (Lauren P. Flaherty)
Executive Vice President, General Counsel and Corporate Secretary (Michael C.
Bisignano)


[Employees may be added or eliminated from time to time]


Schedule C
(1.00 Multiple)


Executive Vice President, Strategy and Corporate Development (Jacob Lamm)
Executive Vice President, Global Operations and Information Technology (Paul L.
Pronsati)


[Employees may be added or eliminated from time to time]










